Citation Nr: 1227553	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  12-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed eczema and psoriasis.

2.  Entitlement to service connection for psoriatic arthritis.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in May 2012.  

The Veteran's claim seeking service connection for a skin disorder has been developed as two distinct claims by the RO, namely a claim to reopen service connection for eczema and an initial service connection claim for psoriasis.  As pertinent service personnel records have since been associated with the claims folder and given that the Veteran asserts that he is currently seeking service connection for a skin disorder that was misdiagnosed in service as eczema and is currently-diagnosed as psoriasis, the Board has recharacterized the Veteran's skin claim as set forth on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A probative private medical opinion finds that the Veteran's currently-diagnosed psoriasis existed prior to service, was misdiagnosed during service as eczema, and was permanently aggravated by his in-service treatment.

2.  The Veteran's psoriatic arthritis is a manifestation of his service-related psoriasis.

3.  A private medical opinion relates the Veteran's currently-diagnosed left knee patellar chondromalacia to his documented in-service left knee injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for psoriasis have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for psoriatic arthritis have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for left knee patellar chondromalacia have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the Veteran's currently-diagnosed psoriasis, psoriatic arthritis, and left knee patellar chondromalacia.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Furthermore, when determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran is seeking service connection for a skin disorder, currently diagnosed as psoriasis, which he asserts preexisted service but was permanently aggravated therein.  He states that prior to service, his skin disorder was manifested by only a small patch on his abdomen, but that due to treatment he received during service for his skin disorder, which was misdiagnosed as eczema, his skin disorder was exacerbated and spread to other parts of his body.  He further reports that his skin disorder has persisted since service.

The Veteran's service treatment records reflect that he underwent a pre-induction physical in January 1967, at which time he was noted to have eczema on his lower abdomen.  Accompanying this pre-induction physical examination is an October 1954 treatment record reflecting the Veteran's treatment for seborrheic eczema when he was seven years old.  At this time, the Veteran was noted to have an affected area of 6 to 8 centimeters below his umbilicus.  During service, the Veteran sought treatment on numerous occasions for the symptoms of his skin disorder, and the Veteran was noted to have eruptions on his wrist, forearm, legs, thighs, neck, and chest.  The treatment records further reflect that the Veteran was prescribed the prescription medication Kenalog to treat his skin disorder, which was diagnosed as atopic eczema with possible nickel dermatitis.  However, a subsequent in-service nickel allergy test revealed negative results.  The Veteran was discharged from service based on a finding that he was erroneously inducted, as his skin disorder should have precluded enlistment.  The Veteran's separation medical examination report notes a finding of atopic dermatitis.

The Veteran's discharge from service was effective in July 1968, and in a July 1968 statement authored by the Veteran's mother, his mother states that prior to the Veteran's entrance into service, his skin disorder had been confined to a small area on his abdomen.  However, she reported that at the time of her letter, the Veteran's wrists and legs were becoming scarred due to his aggravated skin disorder.

The Veteran's post-service treatment of record reflects the Veteran's current diagnosis of psoriasis.  Additionally, a July 2011 letter from the Veteran's treating dermatologist reflects her review of the Veteran's claims file.  In sum, the dermatologist states that it is most likely that the Veteran has had psoriasis since childhood, as he reported that he has not experienced severe pruritus (a symptom associated with eczema) and because the location of his pre-service dermatitis is indicative of psoriasis.  Specifically, the examiner noted that the intra-umbilical lesion noted during the Veteran's pre-induction examination is almost pathognomonic for psoriasis.  The dermatologist further noted that the Veteran's documented in-service administration of intramuscular Kenalog is a known exacerbating agent for psoriasis, which correlates with the in-service progression of his skin disorder that culminated in his discharge from service.  (The examiner also cited a less likely scenario in which the Veteran had eczema prior to and during service and that his related treatment unmasked his previously dormant psoriasis.)

The Veteran was afforded a VA skin disorders examination in January 2012, at which time the VA examiner diagnosed the Veteran with psoriasis but found it less likely than not that the Veteran's current psoriasis was present during service or resulted from his in-service treatment for eczema.  In support of this opinion, the examiner stated that there was no evidence in the Veteran's claims file of a formal diagnosis of psoriasis and that the service treatment records' description of the Veteran's skin lesions were incompatible with a diagnosis of psoriasis.  Furthermore, the examiner stated that the Veteran's in-service treatment for eczema was appropriate for his condition and therefore did not result in his current psoriasis.

In a February 2012 letter, the Veteran's treating dermatologist reiterated her earlier opinion, stating that at the very least, it seems the Veteran was misdiagnosed with eczema upon entering service and received related intramuscular steroid treatment, which in turn exacerbated his true condition of psoriasis.

After reviewing the evidence of record, the Board finds that service connection for a skin disorder, diagnosed as psoriasis, is warranted.  

The Veteran has consistently asserted that he had a skin disorder that preexisted service and that his condition was permanently aggravated therein.  At the outset, the Board notes that the Veteran is competent to report his observation of the aggravation of his skin disorder during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Moreover, his account is corroborated by the July 1968 letter authored by his mother, in which his mother report the static nature of the Veteran's skin disorder prior to service and the exacerbated nature of the skin disorder upon his separation from service.  Furthermore, the Veteran's demeanor and testimony during his Board hearing also conveyed credibility.  Accordingly, the Board finds that the Veteran's statements regarding his in-service permanent aggravation of his skin disorder and persistent symptoms since service are credible and should be afforded great probative value.

Likewise, the medical opinions authored by the Veteran's private treating dermatologist should also be afforded great probative weight.  While the medical opinion expressed in the dermatologist's initial July 2011 letter could be characterized as equivocal, as the dermatologist outlines a several scenarios regarding the etiology of the Veteran's currently-diagnosed psoriasis, the dermatologist stated that the most likely scenario was that the Veteran had developed psoriasis prior to service and that his condition was exacerbated by in-service treatment.  Moreover, in the February 2012 letter of record, the dermatologist reiterates her opinion that the Veteran was misdiagnosed on entrance to service and that the treatment prescribed to treat this misdiagnosed condition exacerbated his true condition of psoriasis.  Furthermore, it is clear that the dermatologist reviewed the Veteran's claims file prior to rendering her opinion, as she cites his in-service diagnoses, prescribed treatment, and test results.  Moreover, the dermatologist provided a detailed rationale for her medical opinion, citing the location of the Veteran's skin disorder as being indicative of psoriasis, the lack of severe pruritus (a symptom of eczema), and the known exacerbating effect of the medication prescribed during service on psoriasis.  As such, the Board finds that this medical opinion should also be afforded great probative weight.

Conversely, the January 2012 VA medical opinion, while conclusive and predicated on a review of the claims file, cites a confusing rationale that is inconsistent with the evidence of record.  Specifically, the examiner states that the Veteran's claims file does not reveal a formal diagnosis of psoriasis.  However, this diagnosis is noted repeatedly in the Veteran's post-service treatment of record and also referenced in the July 2011 letter by the Veteran's private treating dermatologist.  Moreover, when finding that the Veteran's in-service treatment for eczema did not contribute to his development of psoriasis, the examiner did not address the private dermatologist's theory that the Veteran's in-service Kenalog injections could have unmasked a previously dormant psoriasis.  As such, the Board finds that this VA medical opinion should be afforded little probative weight.

In sum, the probative evidence of record includes the Veteran's assertions and a medical opinion finding that that his preexisting psoriasis was misdiagnosed as eczema and that the related treatment permanently exacerbated his psoriasis.  As such, a basis for granting service connection for psoriasis has been presented, and the Veteran's appeal of this issue is granted.

Turning next to the Veteran's service connection claim for psoriatic arthritis, the record reveals that the Veteran is currently-diagnosed with this systemic disease, which has, as the name suggests, been linked to the Veteran's service-connected psoriasis.  Accordingly, service connection on a secondary basis is warranted for this condition, as well.  See 38 C.F.R. § 3.310(a).

With regard to the Veteran's service connection claim for a left knee disorder, the Veteran reports that he initially injured his left knee during service when performing a training exercise and that he has experienced related symptoms since that time.  Specifically, the Veteran reports that during service, he engaged in an exercise during which he attempted to knock an opponent down while holding his left ankle behind his back.  He reports that he was hit on the side be a fellow service member, which caused him to fall and land on the asphalt with all of his weight on his left knee cap.  He reports experiencing left knee pain since that time that has precluded him from kneeling on his left knee.  He also reports that he has not reinjured his left knee since service.

The Veteran's service treatment records include a November 1967 record reflecting the Veteran's report of a "knot" on his left knee that developed about two months prior to the time of treatment when he hit his left knee on asphalt while exercising.  Corresponding x-rays of the Veteran's left knee failed to reveal any bony abnormalities.  

The Veteran's recent post-service treatment of record includes the Veteran's reports of experiencing left knee pain, as well as his belief that his left knee symptoms differ from his other joint symptoms that result from his psoriatic arthritis.  October 2009 private bilateral knee x-rays, which were procured in order to rule out inflammatory arthropathy (which would indicate psoriatic arthritis), were interpreted to reveal a calcification of the left knee that could indicate prior trauma.  However, there were no findings suggestive of inflammatory arthropathy.

The Veteran was provided with a VA examination in September 2011, at which time the examiner diagnosed the Veteran with a left knee contusion.  However, no medical opinion regarding the etiology of his current left knee disorder was provided in conjunction with this examination.  The Veteran was provided with a second VA examination in January 2012, during which the examiner acknowledged the Veteran's report of incurring a left knee injury in service and experiencing left knee pain and difficulty kneeling since this in-service injury.  The examiner further chronicles her review of the Veteran's 2009 x-rays and the finding of post-traumatic calcification.  However, the examiner did not render a diagnosis related to these post-traumatic findings, and only diagnosed the Veteran with bilateral knee degenerative arthritis (another finding in the 2009 x-rays).  The examiner then concluded that it less likely than not that the Veteran's current left knee arthritis is related to his in-service left knee fall.   Rather, the examiner stated that the knee arthritis was attributable to normal wear and tear that is often associated with obesity and overuse.

In a February 2012 private orthopedic treatment record, the orthopedist interpreted the Veteran's 2009 left knee x-rays as evidencing a left knee ossicle whose appearance indicates that it has been present for a long time.  The orthopedist interpreted these findings as indicative of patellar chondromalacia.  The orthopedist then opined that he would suspect that this condition resulted from the Veteran's in-service fall if the Veteran had sustained no subsequent left knee injuries.  In a February 2012 statement, the Veteran's private treating orthopedist reiterated that the ossicle, or bony body, evident on the Veteran's left knee x-rays, could be the result of the Veteran's reported in-service left knee trauma.

At the outset, the Board notes that the Veteran is competent to report injuring his left knee during service, experiencing related left knee pain and difficulty kneeling since that time, and having sustained no subsequent left knee injuries since service.  See Layno, 6 Vet. App. at 469-71.   The Veteran's reported injury and subsequent symptomatology are also corroborated by other evidence of record, namely the Veteran's in-service treatment for ongoing left knee pain two months after his in-service injury and the Veteran's spouse's testimony during his Board hearing that she has observed the Veteran's left knee impairment throughout their 25-year marriage.  Moreover, as referenced above, the Veteran's hearing testimony and demeanor also conveyed credibility.  As such, the Board finds that the Veteran's reports of the onset and continuity of his left knee impairment are credible and that this competent, credible evidence should be afforded great probative weight.

However, the 2012 VA medical opinion fails to consider this competent, credible lay evidence, and therefore should be afforded little probative value.  While the VA examiner acknowledged the Veteran's report of experiencing left knee pain and  difficulty kneeling since his in-service injury, she failed to consider this evidence when rendering a diagnosis and related medical opinion.  See generally Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of medical records to provide a negative opinion).  
Conversely, the Veteran's private treating orthopedist did consider the Veteran's reported history of experiencing continuous left knee symptomatology since his in-service injury.  Moreover, the private orthopedist also considered the radiographic findings indicating an old left knee trauma and accordingly diagnosed the Veteran with patellar chondromalacia.  Furthermore, when considering the orthopedist's opinion that he would suspect that the Veteran's left knee chondromalacia patella is related to his in-service fall if the Veteran had no subsequent left knee injuries, coupled with the Veteran's competent, credible reports of not having reinjured his left knee after service, the Board finds that this medical opinion serves to establish a probative medical nexus between the Veteran's current left knee patellar chondromalacia and service.

In sum, given the evidence reflecting that the Veteran injured his left knee during service, his current diagnosis of left knee chondromalacia patella, and the probative medical opinion linking this current disability to service, the Board finds that a basis for granting service connection for left knee patellar chondromalacia has been presented.  Accordingly, the Veteran's appeal of this issue is granted.


ORDER

Service connection for psoriasis is granted.

Service connection for psoriatic arthritis is granted.

Service connection for left knee patellar chondromalacia is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


